        Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
SHARON BLACKMON-MALLOY, et al.,                     )
                                                    )
               Plaintiffs,                          )
                                                    )
               v.                                   )       Civil Action No. 01-2221-EGS
                                                    )
U.S. CAPITOL POLICE BOARD,                          )
                                                    )
               Defendant.                           )
                                                    )

             DEFENDANT’S RESPONSE TO SUPPLEMENTAL BRIEFING

       Defendant, U.S. Capitol Police, respectfully responds to the Supplemental Briefing

recently filed by Plaintiff Frank Adams (ECF #473).1 Adams’ Supplemental Briefing responds

to the Court’s Order (ECF #429 & 463) that Adams explain how the 17 claims found actionable

by Magistrate Judge Facciola and listed in the table appended to his Report and

Recommendation (ECF #151-1) correspond to allegations in the Fourth Amended Complaint

(ECF #278) that pertain to Adams. As explained below, Defendant asserts that 6 of the 17

claims identified by Magistrate Judge Facciola correlate to the Fourth Amended Complaint.

Defendant urges the Court to limit the claims that may proceed accordingly.

                                          Background

       The operative language from the Court’s Memorandum Opinion, which was given effect

by the Court’s Order dated July 30, 2019, regarding this Supplemental Briefing is reprinted here:

       With regard to Lt. Adams’ claims in the main case, except for Lt. Adams’ claim for
       hostile work environment created by racist words, it is not clear which of Lt. Adams’
       claims in the Fourth Amended Complaint correlate to the claims that Magistrate Judge


1
  Adams’ Supplemental Briefing appears also at ECF#475 and #491. ECF #475 and #491 are
identical. The only difference between ECF #473 and the other two filings is a reference to an
Exhibit M not contained in the other filings. See ECF #473, p. 6.
        Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 2 of 10




       Facciola recommended survive in his 2007 Report and Recommendation. Compare ECF
       No. 278 with ECF No. 151-1 and ECF No. 376 at 17-18, App. B. Consequently, by no
       later than 14 days after the Court issues the Final Order associated with this
       Memorandum Opinion, plaintiffs shall file a supplemental briefing regarding Lt.
       Adams’ claims in the main case as set forth in Appendix I to this Memorandum
       Opinion and identify which claims in the Fourth Amended Complaint correlate to the
       claims listed in ECF No. 151-1. Following the response and the reply, the Court will
       determine which of Lt. Adams’ claims in the main case may proceed. The Court will
       only consider argument on claims in the main case.

(ECF #429 at 69, bold and italics in original.)

       In the Report and Recommendation referenced by the Court, Magistrate Judge Facciola

identified 17 claims that he determined to be timely, listing them in two tables appended to the

Report and Recommendation (ECF #151-1, App. A; and ECF #151-4, App. D). The two tables

both list the same allegations, numbered 1-17, that were raised in this case (referred to as “the

main case”) and which Magistrate Judge Facciola found timely (ECF #151-4, App. D).

       Because the Court’s Order (ECF #463) directed Adams to “correlate” these 17 numbered

claims to the allegations in the Fourth Amended Complaint, it is likely helpful to reprint the

allegations in the Fourth Amended Complaint that pertain to Adams, which appear in paragraphs

30, 31 and 67 of the Fourth Amended Complaint:

       30. Lieutenant Frank Adams was subjected to the racially hostile work environment on
       the U.S. Capitol Police force. While assigned to the Patrol Division, white management
       officials allowed, encouraged, and participated with white Officers in hostilities towards
       Plaintiff Adams in an effort to force him to request an assignment to another division. He
       was subsequently involuntarily transferred. Management ordered Lt. Adams to change
       the performance rating of an undisciplined, disruptive K-9 Officer and to remove
       instructive entries regarding the negative performance of other white Officers from their
       Unit Personnel Records.

       31. Lt. Adams was subjected to many unsubstantiated and frivolous investigations by the
       Internal Affairs Division, and management refused to investigate his charges against
       white subordinate Officers who made untruthful and unsupported allegations against him.
       The U.S. Capitol Police published throughout the department the inaccurate findings
       from an investigation of a complaint that a white Officer made against Lt. Adams.

       …

                                                  2
          Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 3 of 10




         67. Plaintiff Frank Adams was also subjected to retaliation from upper management for
         filing complaints of discrimination. His supervisor, Captain Preloh, reprimanded him for
         following direct orders from a higher-ranking Lieutenant. Captain Preloh disregarded the
         performance rating issued to Lt. Adams by his commanding supervisor, which impeded
         his opportunity for promotion. In addition, Captain Preloh and Inspector Parisi
         participated in and supported the making of false accusations against Lt. Adams, which in
         turn led to an investigation by Internal Affairs. Ultimately, Chief Varey himself
         authorized that corrective documentation be placed in Lt. Adams’ personnel file and
         published in official department correspondence, regarding the findings of this flawed
         investigation. These actions not only hindered Lt. Adams’ ability to advance in his career,
         but they substantially damaged his reputation, well-being, and ability to perform his
         duties effectively.

(ECF #278 at 10-11 and 26-27.2) The Fourth Amended Complaint makes numerous other

allegations as well, usually connected to other identified Plaintiffs, less often unconnected to any

particular persons.

         In short, Adams’ task in his Supplemental Briefing is to explain which of the 17 lines in

Magistrate Judge Facciola’s table in ECF # 151-1 correspond to one of the three paragraphs

quoted above in the Fourth Amended Complaint (ECF # 278) or to some other allegation therein

that relates to harm done to him.

                                       Defendant’s Response

         As explained further below, Defendant asks the Court to find that Adams’ Supplemental

Briefing correlates only 6 of the 17 lines in ECF #151-1 to the Fourth Amended Complaint.

         At the most literal level, Adams’s Supplemental Briefing does nothing to explain the

correlation between any of the 17 pertinent lines in the Report and Recommendation and the

Fourth Amended Complaint, for the simple reason that the Supplemental Briefing nowhere cites

any particular claim or paragraph in the Fourth Amended Complaint. Cf. ECF #473 at 2 and 7

(referring to the “Fourth Amended Complaint” only twice but each time without specifying any



2
    Note that ¶ 32 repeats allegations from Adams’ other lawsuits.
                                                  3
         Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 4 of 10




page, paragraph, or claim). In light of this failing, the Court is left to piece together the

substance of Adams’ descriptions in his Supplemental Briefing with the substance of the

allegations in the Fourth Amended Complaint in order to determine how, if at all, any of the 17

claims identified by Magistrate Judge Facciola correlate to the Fourth Amended Complaint.

         Adams’ Supplemental Briefing summarizes his claims twice. The first time, on pages 2-

7, the Supplemental Briefing makes no attempt to correlate the claims to either the 17 claims or

any particular paragraphs of the Fourth Amended Complaint, though this first summary cites

attached exhibits for support. The second time through, on pages 8-11, the Supplemental

Briefing helpfully references specific lines from the chart in ECF #151-1, but unfortunately

makes no reference to specific portions of the Fourth Amended Complaint, nor to any of the

cited Exhibits. Because these two summaries do not reference each other, it is again necessary to

resort to a comparison of the substance of the two versions, in order to determine if Adams has

evidentiary support for, or clarification of, any of the 17 pertinent lines.

         The chart below summarizes the correlations pieced together by Defendant:

 Line      Brief Description of Claim, in       Evidence cited by Adams, in pages 4th Amd.
 # in      pages 8-11 of Supplemental           2-7 of Supplemental Briefing      Complaint
 ECF       Briefing (ECF #473)                  (ECF #473)                        correlate?
 151-1
 1         p.8, investigated for discourtesy    p.4, paragraph that cites Ex.G            ¶ 31
           after “bad official” comment                                                   ¶ 67
 2         p.8, investigated for “have a nice   p.5, paragraph that cites Ex.H            ¶ 31
           day” comment                                                                   ¶ 67
 3         p.8, dog named “Huk”                 p.4, paragraph that cites Ex.F            none
 4         pp.8-9, “Gangsters” and “Friends     p.3, paragraph that cites Ex.D            none
           of Gangsters”
 5         p.9, investigated re frivolous       p.5, paragraph that cites Ex. I      ¶ 31
           complaint by DeCarlo                                                      ¶ 67
 6         p.9, removed from investigation      p.3, paragraph that starts “December none
           of Officer Bauserman.                01, 2000,” and cites no evidence
 7         p.9, hostile work environment in     p.6, paragraph that cites Ex. L,     none
           the K-9 unit                         memo by Adams re discrimination
                                                in K-9 Unit

                                                   4
         Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 5 of 10




 8         p.9, refusal by Jane Frederick to   pp.3-4, paragraph that starts          none
           provide support                     “December 13, 2000”
 9         p.10, ordered to change             p.2, paragraph that cites Ex. A,       ¶ 30
           evaluation of white officer         memo by Adams re Technician
                                               David Douglas Davis
 10        p.10, failure to investigate        p.4, paragraph that cites Ex. E,       ¶ 31
           complaint by Adams re Officer       memo from Adams re violations of
           Roberts                             rules by Officer Roberts
 11        p.10, performance scored            p.2, paragraph beginning “January      ¶ 67
           lowered to hurt chances at          12, 2001,” citing no evidence
           promotion
 12        p. 11, Adams notified Internal      p.7, paragraph citing Ex. M, a memo none
           Affairs of problems                 by Ikard. (ECF #473)
 13-16     not addressed by Adams              not addressed by Adams                 none
 17        p. 11, published inaccurate         p.5, paragraph citing Ex. J, affidavit none
           Internal Affairs findings           attesting that Adams distributed
                                               memo at board meeting
 23        not on the list in ECF # 151-1                                             --

         Each of these is explained in more detail below:

         Line 1 – investigation for discourtesy after “bad official” comment (ECF #473 at 8). The

paragraph on ECF #473, page 8 starting with “Line 1” appears to describe the same claim as the

paragraph on page 4 that cites Exhibit G. Defendant interprets this claim as correlating to ¶ 31

(subjected to numerous frivolous investigations) and ¶ 67 of the Fourth Amended Complaint.

         Line 2 – investigated for “have a nice day” comment (ECF #473 at 8). The paragraph on

ECF #473, page 8 that starts with “Line 2” appears to describe the same claim as the paragraph

on page 5 that cites Exhibit H. Exhibit H is an unsigned document that recommends the charge

“is Not Sustained” (ECF #473 at 43), so it is unclear what evidentiary value this exhibit adds.

Nevertheless, Defendant interprets this claim as correlating to ¶ 31 (subjected to numerous

frivolous investigations) and ¶ 67 of the Fourth Amended Complaint.

         Line 3 – dog named “Huk” (ECF #473 at 8). The paragraph on ECF #473, page 8 that

starts with “Line 3” appears to describe the same claim as the paragraph on ECF #473, page 4

that starts with “November 17, 2000” and cites Exhibit F. Exhibit F appears to be a hand-written

                                                 5
        Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 6 of 10




entry of some kind noting the appearance of the new dog and his name “Huk.” (ECF #473 at

35.) This claim appears similar to that in ¶ 19 of the Fourth Amended Complaint, but that

paragraph makes no mention of Adams, and instead alleges that it was “Plaintiff Ikard” who was

subject to this form of “a racially hostile work environment.” Adams’ Supplemental Briefing

does nothing to assert that he too was subject to this.

       Furthermore, there is no apparent basis to correlate this to ¶ 30 of the Fourth Amended

Complaint (“hostilities … to force him to request [a transfer]”) because the alleged comments

were not targeted to Adams and therefore were not plausibly done to force Adams to transfer.

       Line 4 – “Gangsters” and “Friends of Gangsters” (ECF #473 at 8-9). The paragraph on

ECF #473, page 8 that starts with “Line 4” appears to describe the same claim as the paragraph

on ECF #473, page 3 that cites Exhibit D. Exhibit D appears to be a memo written by Kenneth

Weaver, dated May 8, 2000, describing the use of these “gangster” terms, but the memo makes

no mention of Adams, nor does it specify the date of the incident(s) (ECF #473 at 29). Although

this claim appears to relate to ¶ 18 of the Fourth Amended Complaint, that paragraph makes no

mention of Adams and instead alleges that it was Plaintiff Ikard who was subjected to this

language (ECF #278 at 5-6). The evidence in Exhibit D provides no support for the inference

that Adams was also subject to this, still less when or how often.

       Furthermore, there is no apparent basis to correlate this to ¶ 30 of the Fourth Amended

Complaint (“hostilities towards Plaintiff Adams … to force him to request [a transfer]”) because

the comments were alleged not targeted to Adams and, therefore, were not plausibly part of the

alleged campaign to force Adams to transfer.

       Line 5 – investigated regarding frivolous complaint by Officer DeCarlo (ECF #473 at 9).




                                                  6
        Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 7 of 10




The paragraph on ECF #473, page 9 that starts with “Line 5” appears to describe the same claim

as the paragraph on ECF #473, page 5 that cites Exhibit I. This appears to correlate to ¶¶ 31 and

67 of the Fourth Amended Complaint.

       Line 6 – removed from investigation of Officer Bauserman (ECF #473 at 9). The

paragraph on ECF #473, page 9 that starts with “Line 6” appears to describe the same claim as

the paragraph on ECF #473, page 3 that starts “December 01, 2000,” but cites no evidence, nor

provides any additional detail. This claim has no apparent correlation to any claim in the Fourth

Amended Complaint, still less any correlation provided by Adams’s Supplemental Briefing.

       Line 7 – hostile work environment in the K-9 unit (ECF #473 at 9). The paragraph on

ECF #473, page 9 that starts with “Line 7” appears to refer to the same claim described on ECF

#473, page 6 in the paragraph citing Exhibit L, which appears to be a memo written by Adams

describing purported problems in the K-9 Unit (ECF #473 at 61-65). Adams’ memo, however,

describes only harm to other officers, such as unfair performance evaluations of other Plaintiffs,

and racist remarks made to others. Nothing in the memo in Exhibit L appears to correlate to any

of the allegations in the Fourth Amended Complaint that pertain to Adams.

       Line 8 – refusal by Jane Frederick to provide support (ECF #473 at 9). The paragraph on

ECF #473, page 9 that starts with “Line 8” appears to restate the description that appears on

ECF #473, pages 3-4, that cites no evidence. This claim has no apparent correlation to any claim

in the Fourth Amended Complaint, still less one that pertains to Adams.

       Line 9 – ordered to change evaluation of white officer (ECF #473 at 10). The paragraph

on ECF #473, page 10 that starts with “Line 9” appears to be the same allegations in the one-

sentence paragraph on ECF #473, page 2 that cites Exhibit A. Exhibit A appears to be a memo




                                                 7
        Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 8 of 10




written by Adams regarding Technician David Douglas Davis. (ECF #473 at 14-16). This claim

appears to correlate with ¶ 30 of the Fourth Amended Complaint.

       Line 10 – failure to investigate Adams’ complaint by Officer Roberts (ECF #473 at 10).

The paragraph on ECF #473, page 10 that starts with “Line 10” appears to be the same one that

appears in the paragraph on ECF #473, page 4 that cites Exhibit E. This exhibit appears to be a

memo from Adams regarding alleged violations of rules by Officer Caline Marie Roberts (ECF

#473 at 30-31). This claim appears to correlate with ¶ 31 of the Fourth Amended Complaint.

       Line 11 – performance scored lowered to hurt chances at promotion (ECF #473 at 10).

This paragraph on page 10 that starts with “Line 11” appears to be the same claim described on

page 2 in the paragraph starting “January 12, 2001,” which paragraph cites no supporting

evidence. This claim appears to correlate to ¶ 67 of the Fourth Amended Complaint.

       Line 12 – Adams notified Internal Affairs of problems (ECF #473 at 11). The paragraph

on page 11 that starts with “Line 12” claim appears to be the same as the one appearing on page

7 in the paragraph citing Exhibit M. Neither of the descriptions in the Supplemental Briefing nor

Exhibit M (ECF #473 at 66-68) allege that the failure to investigate resulted in harm to Adams.

Therefore, this does not correlate to any allegations in the Fourth Amended Complaint that

pertain to him. Cf. ¶ 42 (similar allegation but pertaining to Clifford Green), and ¶ 64 (Phelps).

       Lines 13-16 – not addressed by Adams. These claims should be deemed dropped.

       Line 17 – published inaccurate Internal Affairs findings (ECF #473 at 11). This

paragraph on ECF #473, page 11 that starts with “Line 17” appears to describe the same claim as

the one appearing on ECF #473, page 5 in the paragraph that cites Exhibit J (ECF #473 at 57-

58), which purports to be an affidavit signed by Charles Sutton. The affidavit describes a board

meeting at which Adams gave each board member a copy of a memo Adams had written



                                                 8
        Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 9 of 10




“characterizing the Union as in competed [sic] and having a total disregard of the truth” (ECF

#473 at 58)). The affidavit provides no further details regarding the board meeting or the

findings by Internal Affairs. This has no apparent correlation to the claims in the Fourth

Amended Complaint, still less claims that pertain to Adams.

       Line 23 – Adams’ Supplemental Briefing addresses Line 23 from ECF #151-1, but this

claim is not one of the claims in “the main case” for which supplemental briefing was ordered.

       In sum, Adams was, at best, only able to correlate 6 of the 17 claims to the allegations in

the Fourth Amended Complaint. Defendant does not concede that any of the 6 claims are

adequately pled or viable. As set forth in Defendant’s Status Report Regarding Further

Proceedings, Defendant requests that it be afforded the opportunity to propose a briefing

schedule for any motion that it may file under Rule 12(b)(6) following the Court’s resolution of

Adams’ Supplemental Briefing (ECF #481 at 4).

                                        CONCLUSION

       Defendant respectfully asks the Court to find that 6 of the 17 claims described above

correlate to the allegations in the Fourth Amended Complaint.

October 7, 2019                              Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar #472845
                                             United States Attorney for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar #924092
                                             Assistant United States Attorney

                                              /s/ Alan Burch
                                             ALAN BURCH, D.C. Bar #470655
                                             Assistant United States Attorney
                                             United States Attorney’s Office, Civil Division
                                             555 Fourth St., NW
                                             Washington, DC 20530
                                             (202) 252-2550, alan.burch@usdoj.gov
                                             Counsel for Defendant

                                                9
       Case 1:01-cv-02221-EGS Document 492 Filed 10/07/19 Page 10 of 10




                                CERTIFICATE OF SERVICE

I certify that on this 7th day of October, 2019, the foregoing Defendant’s Response to
Supplemental Briefing was served via the Court’s ECF system on parties with ECF access, and
served by first class U.S. Mail upon Plaintiffs listed below who have entered pro se appearances:

           Arnold Fields                               Leonard Ross
           306 Jennings Mill Drive                     9379 Principal Lane
           Bowie, MD 20721-7216                        Waldorf, MD 20603
           Ave Marie Harris                            Luther S. Peterson, Jr.
           5404 Stratford Lane                         1359 E Street, SE
           Temple Hills, MD 20748                      Washington, DC 20003
           Danny L. McElroy                            Regina Bolden-Whitaker
           7102 Meadow Rue Terrace                     5812 Jackies Way
           Upper Marlboro, MD 20772                    Clinton, MD 20735
           Frank Adams                                 Regina Ikard
           5817 South Marwood Boulevard                4629 Eastern Avenue
           Upper Marlboro, MD 20772                    Mount Rainer, MD 20712
           Frank W. Wilkes, Jr.                        Reginald Waters
           8907 Hardesty Drive                         11409 Croom Road
           Clinton, MD 20735                           Upper Marlboro, MD 20772
           Governor Latson                             Richard Webb
           10110 Kathleen Drive                        10752 Green Mountain Cir.
           Ft. Washington, MD 20744                    Columbia, MD 21044
           Kendrick A. Young                           Sandra Brown-James
           10114 Georgian Lane                         38 15 Butler Springs Dr.
           Upper Marlboro, MD 20072                    Loganville, GA 30052
           Kevin Matthews, Sr.                         Tammie D. Greene
           2507 32nd Street SE                         30 Regency Drive
           Washington, DC 20020                        Stafford, VA 22554


                                             /s/ Alan Burch
                                            ALAN BURCH, D.C. Bar #470655
                                            Assistant United States Attorney




                                               10
